Citation Nr: 1725010	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  13-04 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for erectile dysfunction.  

3.  Entitlement to a disability rating in excess of 20 percent for limitation of motion of the right shoulder.  

4.  Entitlement to a compensable rating for a scar of the right shoulder.  


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1972 to April 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Atlanta, Georgia.  

In October 2016, the Veteran testified via video before the undersigned Veterans Law Judge.  A transcript of this hearing has been added to the claims file.  

Regarding the Veteran's service connection claim for PTSD, the Board notes that this claim has been previously and finally denied by VA on several occasions, most recently in a July 2003 rating decision.  The Veteran did not file a timely notice of disagreement regarding this determination.  A claim that is disallowed by an RO or the Board and not appealed within the required period is considered final and cannot be reopened unless new or material evidence is presented regarding the claim.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c); 38 C.F.R. §§ 3.160(d), 20.302, 20.1100, 20.1104.  

New and material is not required, however, to reopen a claim when after a final decision VA receives relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim.  38 C.F.R. § 3.156(c).  In this case, service department records, specifically service personnel records, were recently obtained and associated with the claims file.  These records are potentially relevant to the Veteran's claimed in-service stressors, as will be discussed in greater detail below.  The records were not associated with the claims file at the time of the prior denial, and are relevant to the claim as they relate to the Veteran's claimed in-service stressors.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Thus, new and material evidence is not required and the claim must be reconsidered de novo.  38 C.F.R. § 3.156(c).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service connection - PTSD and erectile dysfunction

The Veteran seeks service connection for PTSD and for erectile dysfunction.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304 (f).   If the claimant did not engage in combat with the enemy, or the claimed stressors are not related to combat, then the claimant's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence. Service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

In the present case, the record does not reflect that the Veteran participated in combat; thus, corroborating evidence of his claimed stressors is required.  Regarding his claimed stressors, several have been reported by the Veteran.  He has stated that while assisting with the rescue of Haitian refugees in 1983, he saw and helped retrieve dead bodies.  Also, he has reported witnessing secret executions while assisting with Haitian refugees at this time.  While stationed in New York, the Veteran reported removing dead bodies from the water as part of search and rescue operations.  Finally, he reported that he endured a hurricane while stationed in Savannah in 1978, and was afraid he was going to die.  

Service personnel records which were recently added to the claims file do not verify the claimed stressors, but do broadly suggest the Veteran's stressor claims are plausible.  These records confirm the Veteran was stationed in New York between approximately 1973 to 1978.  Between 1978 and 1980, he was stationed in Savannah, Georgia.  Finally, they confirm that from approximately December 1981 to June 1982, he served aboard the U.S. Coast Guard Cutter (CGC) Chase, a vessel that was involved in the rescue of Haitians attempting to migrate to the U.S., according to online research.  

Thus, the record contains sufficient evidence to attempt to verify the alleged stressors, and such action must be accomplished on remand.  See 38 U.S.C. § 5103A (stating that VA's duty to assist requires the Secretary to investigate potential causes of a Veteran's condition that are reasonably raised by the veteran, the record, or a sympathetic reading of the claimant's filing); see also Patton v. West, 12 Vet.App. 272, 283 (1998) (stating that where necessary to decide a claim, VA must assist Veterans in corroborating reported in-service PTSD stressors).  To this end, the Board finds that the AOJ should contact the National Archives and Records Administration (NARA), the Joint Services Records Research Center (JSRRC), and any other organization that may have pertinent information to attempt to corroborate the claimed stressors reported by the Veteran.

Regarding the Veteran's service connection claim for erectile dysfunction, he asserts in part that erectile dysfunction is the result of medication the Veteran takes for PTSD.  Adjudication of his erectile dysfunction claim must thus be deferred, as this issue is inextricably-intertwined with the issue of service connection for PTSD being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Increased rating - 
Right shoulder disability and shoulder scar

The Veteran seeks an increased initial rating for a right shoulder disability, and for a scar of the right shoulder.  Unfortunately, remand of these issues is needed.  

First, a new VA orthopedic examination compliant with a recent precedential decision of the United States Court of Appeals for Veterans Claims (Court) is required for the Veteran's right shoulder disability.  In that case, Correia v. McDonald, the Court held that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  28 Vet. App. 158 (2016).  That final sentence of 38 C.F.R. § 4.59 directs that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  In this case, none of the VA orthopedic examinations provided separate findings for passive verses active motion, in both weight-bearing and nonweight-bearing.  Accordingly, a new examination is necessary.  

Additionally, the Veteran was most recently afforded VA examinations of his right shoulder disability and scar in November 2012, over four years ago.  At his October 2016 hearing, the Veteran testified that his shoulder and scar have worsened since the most recent VA examination.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See 38 U.S.C.A. § 5103A(d); Chotta v. Peake, 22 Vet. App. 80, 84 (2008).  

Finally, the Board notes that the copies of the November 2012 VA examination reports found within the electronic claims file are of poor quality and difficult to read accurately.  The AOJ is requested to obtain legible copies of these examination reports and associate them with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request he provide the details necessary to corroborate any claimed in-service stressors.  The Veteran should, if possible, provide the month, year, and location of his reported stressor events, as well as any other pertinent information, to include the names of any other service members or units involved.  The Veteran may also obtain and submit witness statements, news reports, or any other independent evidence which tends to substantiate his claimed stressors.  

2.  The AOJ should thereafter undertake any necessary efforts to corroborate any credible stressor reported by the Veteran.  Such efforts should include but not be limited to contacting the National Personnel Records Center and/or the Joint Services Records Research Center.  If the AOJ has determined that the evidence establishes the occurrence of an alleged in-service stressor, the AOJ should determine whether a new VA psychiatric examination is required to comply with VA's duty to assist.  

3.  Obtain legible copies of the November 2012 VA examination reports of the Veteran's right shoulder and right shoulder scar.  If no such copies are available, the AOJ must so state for the record.  

4.  Schedule the Veteran for a VA orthopedic examination to evaluate the severity of the service-connected right shoulder.  The examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's right shoulder disability. 

Range of motion for the right shoulder should be tested actively and passively, in weight-bearing and nonweight-bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible. 

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

5.  Schedule the Veteran for a VA dermatological examination to determine the current nature and severity of his service-connected surgical scar of the right shoulder.  After reviewing the record and examining the Veteran, the examiner should describe the surgical scar of the right shoulder, to include any impairment resulting therein.  The examiner should discuss whether the Veteran's scar is deep or superficial, linear or nonlinear, or unstable or painful.  

6.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).
